DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 30 September 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (P. Huang, J. Yao and H. Zhao, “Automatic Realistic 3D Garment Generation Based on Two Images,” 2016 International Conference on Virtual Reality and Visualization (ICVRV), 2016, pp. 250-257, doi: 10.1109/ICVRV.2016.48).
	Regarding claim 1:  Huang discloses a method for processing an image (Abstract of Huang), comprising: acquiring a two-dimensional garment image (fig 1(a); Section I, para 3; and Section III(B), para 1 of Huang), wherein the two-dimensional garment image includes a style identifier of a garment (fig 1(C); Section I, para 4; and Section III(B), para 3 of Huang); selecting a three-dimensional garment model matching the style identifier from a pre-established set of three-dimensional garment models (Section III(C) of Huang), wherein the three-dimensional garment model includes scatter points labeled thereon (Section III(B), paras 3-5; and Section III(C), paras 5-6 of Huang); labeling the two-dimensional garment image with scatter points based on a pre-established coordinate mapping relationship between the two-dimensional garment image and the three-dimensional garment model and the scatter points of the selected three-dimensional garment model (fig 4; figs 6-7; and Section III(D), paras 1-8 of Huang); generating a three-dimensional garment image of the acquired two-dimensional garment image based on the selected three-dimensional garment model and a result of the labeling (figs 8-9; Section III(D), para 9; and Section IV of Huang).
	Regarding claim 7:  Huang discloses an apparatus for processing an image, the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations (Abstract and Section IV, para 4 of Huang), the operations comprising: acquiring a two-dimensional garment image (fig 1(a); Section I, para 3; and Section III(B), para 1 of Huang), wherein the two-dimensional garment image includes a style identifier of a garment (fig 1(C); Section I, para 4; and Section III(B), para 3 of Huang); selecting a three-dimensional garment model matching the style identifier from a pre-established set of three-dimensional garment models (Section III(C) of Huang), wherein the three-dimensional garment model includes scatter points labeled thereon (Section III(B), paras 3-5; and Section III(C), paras 5-6 of Huang); labeling the two-dimensional garment image with scatter points based on a pre-established coordinate mapping relationship between the two-dimensional garment image and the three-dimensional garment model and the scatter points of the selected three-dimensional garment model (fig 4; figs 6-7; and Section III(D), paras 1-8 of Huang); generating a three-dimensional garment image of the acquired two-dimensional garment image based on the selected three-dimensional garment model and a result of the labeling (figs 8-9; Section III(D), para 9; and Section IV of Huang).
	Regarding claim 14:  Huang discloses a non-transitory computer readable storage medium, storing a computer program thereon, wherein the program, when executed by a processor, implements operations (Abstract and Section IV, para 4 of Huang), the operations comprise: acquiring a two-dimensional garment image (fig 1(a); Section I, para 3; and Section III(B), para 1 of Huang), wherein the two-dimensional garment image includes a style identifier of a garment (fig 1(C); Section I, para 4; and Section III(B), para 3 of Huang); selecting a three-dimensional garment model matching the style identifier from a pre-established set of three-dimensional garment models (Section III(C) of Huang), wherein the three-dimensional garment model includes scatter points labeled thereon (Section III(B), paras 3-5; and Section III(C), paras 5-6 of Huang); labeling the two-dimensional garment image with scatter points based on a pre-established coordinate mapping relationship between the two-(fig 4; figs 6-7; and Section III(D), paras 1-8 of Huang); generating a three-dimensional garment image of the acquired two-dimensional garment image based on the selected three-dimensional garment model and a result of the labeling (figs 8-9; Section III(D), para 9; and Section IV of Huang).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 2-5, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (P. Huang, J. Yao and H. Zhao, “Automatic Realistic 3D Garment Generation Based on Two Images,” 2016 International Conference on Virtual Reality and Visualization (ICVRV), 2016, pp. 250-257, doi: 10.1109/ICVRV.2016.48) in view of Geng (US-2005/0088515).
Regarding claim 2:  Huang discloses the method according to claim 1 (as rejected above), wherein the generating the three-dimensional garment image of the acquired two-dimensional garment image based on the selected three-dimensional garment model and the result of the labeling comprises: performing coordinate transformation on the scatter points of the acquired two-dimensional garment image (fig 1(d-e) and Section III(D), paras 4-5 of Huang), and determining coordinate information of the scatter points after the coordinate transformation (Section III(D), paras 6-7 of Huang); generating a region based on the coordinate information of the scatter points after the coordinate transformation, the region comprising a number of scatter points after the coordinate transformation and a connection relationship between the scatter points (figs 6-7 and Section III(D), paras 5-8 of Huang – regions of different shapes determined for 3D model based on silhouette points, the transformations, and the connective relationships between the silhouette points which produce the shapes of the regions); rasterizing the region to obtain a fragment set of the region, wherein a fragment in the fragment set includes a color value and texture coordinate information (figs 8-9; Section III(B), para 2; and Section III(D), para 9 of Huang); performing texture coordinate mapping on the fragment set to obtain pixels of the selected three-dimensional garment model (Section III(B), paras 3-6; and Section III(D), paras 1-7 of Huang); generating the three-dimensional garment image based on the obtained pixels (fig 9 and Section IV, paras 1-2 of Huang).
	Huang does not disclose generating a primitive having a preset shape, the primitive comprising a preset number of scatter points, and rasterizing the primitive to obtain a fragment set of the primitive.
(figs 8-9, and [0067]-[0071] of Geng), and rasterizing the primitive to obtain a fragment set of the primitive (fig 2(240-244) and [0071]-[0073] of Geng – primitive used to generate iso-surface of overall model).
	Huang and Geng are analogous art because they are from similar problem solving areas, namely 3D model creation of 3D objects based on 2D imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a primitive having a preset shape, the primitive comprising a preset number of scatter points, and rasterize the primitive to obtain a fragment set of the primitive, as taught by Geng.  The motivation for doing so would have been to provide more efficient, consistent processing based on well-established computational formats.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang according to the relied-upon teachings of Geng to obtain the invention as specified in claim 2.
	Regarding claim 3:  Huang in view of Geng discloses the method according to claim 2 (as rejected above), wherein the fragment in the fragment set further comprise texture material information (fig 8(c,g) and Section III(D), para 9 of Huang); and the generating the three-dimensional garment image based on the obtained pixels comprises: determining illumination information of the obtained pixels based on the texture material information and the preset light source coordinate information (Section III(D), para 1-4 of Huang; [0048] and [0075] of Geng); processing the obtained pixels based on light source color information and the deter-mined illumination information ([0048] and [0075] of Geng); generating the three-dimensional garment image based on the processed pixels (fig 9 and Section IV, paras 1-2 of Huang).  Huang and Geng are combinable for the reasons set forth above with respect to claim 2.
Regarding claim 4:  Huang in view of Geng discloses the method according to claim 2 (as rejected above), wherein after the generating the three-dimensional garment image based on the obtained pixels, the method further comprises: smoothing texture of the three-dimensional garment image ([0072] of Geng – by combination with Huang, the 3D image is a 3D garment image).  Huang and Geng are combinable for the reasons set forth above with respect to claim 2.
	Regarding claim 5:  Huang discloses the method according to claim 1 (as rejected above), wherein the set of three-dimensional garment models is established by: acquiring a set of two-dimensional sample garment images, the set of two-dimensional sample garment images including two-dimensional sample garment image sequences of at least one style, for a two-dimensional sample garment image sequence of each style in the two-dimensional sample garment image sequences of at least one style (fig 1(a); fig 2; fig 4; and Section III(B), para 1 of Huang), performing: extracting feature points of the two-dimensional sample garment image sequence (Section II(B), para 2-4 of Huang – silhouette points); generating the set of three-dimensional garment models based on the established at least one three-dimensional garment model (Section III(D) of Huang).
	Huang does not disclose constructing a fundamental matrix based on the extracted feature points; establishing a three-dimensional garment model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample garment image sequence.
	Geng discloses constructing a fundamental matrix based on the extracted feature points; establishing a three-dimensional model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample image sequence (fig 1 and [0040]-[0045] of Geng – matrix based on “good feature points” and calibration parameters, initially pre-calibration and then as the calibration is updated).
	Huang and Geng are analogous art because they are from similar problem solving areas, namely 3D model creation of 3D objects based on 2D imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to construct a fundamental matrix based on the extracted feature points; and establish a three-dimensional model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample image sequence, as taught by Geng.  By combination with Huang, the three-dimensional model is specifically a three-dimensional garment model, and the two-dimensional sample image sequence is specifically a two-dimensional sample garment image sequence.  The motivation for doing so would have been to provide more accurate and consistent results by providing more accurate image generation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang according to the relied-upon teachings of Geng to obtain the invention as specified in claim 5.
	Regarding claim 8:  Huang discloses the apparatus according to claim 7 (as rejected above), wherein the generating the three-dimensional garment image of the acquired two-dimensional garment image based on the selected three-dimensional garment model and the result of the labeling comprises: performing coordinate transformation on the scatter points of the acquired two-dimensional garment image (fig 1(d-e) and Section III(D), paras 4-5 of Huang), and determining coordinate information of the scatter points after the coordinate transformation (Section III(D), paras 6-7 of Huang); generating a region based on the coordinate information of the scatter points after the coordinate transformation, the region (figs 6-7 and Section III(D), paras 5-8 of Huang – regions of different shapes determined for 3D model based on silhouette points, the transformations, and the connective relationships between the silhouette points which produce the shapes of the regions); rasterizing the region to obtain a fragment set of the region, wherein a fragment in the fragment set includes a color value and texture coordinate information (figs 8-9; Section III(B), para 2; and Section III(D), para 9 of Huang); performing texture coordinate mapping on the fragment set to obtain pixels of the selected three-dimensional garment model (Section III(B), paras 3-6; and Section III(D), paras 1-7 of Huang); generating the three-dimensional garment image based on the obtained pixels (fig 9 and Section IV, paras 1-2 of Huang).
	Huang does not disclose generating a primitive having a preset shape, the primitive comprising a preset number of scatter points, and rasterizing the primitive to obtain a fragment set of the primitive.
	Geng discloses generating a primitive having a preset shape, the primitive comprising a preset number of scatter points (figs 8-9, and [0067]-[0071] of Geng), and rasterizing the primitive to obtain a fragment set of the primitive (fig 2(240-244) and [0071]-[0073] of Geng – primitive used to generate iso-surface of overall model).
	Huang and Geng are analogous art because they are from similar problem solving areas, namely 3D model creation of 3D objects based on 2D imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a primitive having a preset shape, the primitive comprising a preset number of scatter points, and rasterize the primitive to obtain a fragment set of the primitive, as taught by Geng.  The 
	Regarding claim 9:  Huang in view of Geng discloses the apparatus according to claim 8 (as rejected above), wherein the fragment in the fragment set further comprise texture material information (fig 8(c,g) and Section III(D), para 9 of Huang); and the generating the three-dimensional garment image based on the obtained pixel is further configured to: determining illumination information of the obtained pixels based on the texture material information and the preset light source coordinate information (Section III(D), para 1-4 of Huang; [0048] and [0075] of Geng); processing the obtained pixels based on light source color information and the determined illumination information ([0048] and [0075] of Geng); generating the three-dimen-sional garment image based on the processed pixels (fig 9 and Section IV, paras 1-2 of Huang).  Huang and Geng are combinable for the reasons set forth above with respect to claim 8.
	Regarding claim 10:  Huang in view of Geng discloses the apparatus according to claim 8 (as rejected above), wherein the operations further comprise: smoothing texture of the three-dimensional garment image ([0072] of Geng – by combination with Huang, the 3D image is a 3D garment image).  Huang and Geng are combinable for the reasons set forth above with respect to claim 8.
	Regarding claim 11:  Huang discloses the apparatus according to claim 7 (as rejected above), wherein the set of three-dimensional garment models is established by: acquiring a set of two-dimensional sample garment images, the set of two-dimensional sample garment images including two-dimensional sample garment image sequences of at least one style, for a two-(fig 1(a); fig 2; fig 4; and Section III(B), para 1 of Huang), performing: extracting feature points of the two-dimensional sample garment image sequence (Section II(B), para 2-4 of Huang – silhouette points); generating the set of three-dimensional garment models based on the established at least one three-dimensional garment model (fig 9 and Section IV, paras 1-2 of Huang).
	Geng discloses constructing a fundamental matrix based on the extracted feature points; establishing a three-dimensional model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample image sequence (fig 1 and [0040]-[0045] of Geng – matrix based on “good feature points” and calibration parameters, initially pre-calibration and then as the calibration is updated).
	Huang and Geng are analogous art because they are from similar problem solving areas, namely 3D model creation of 3D objects based on 2D imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to construct a fundamental matrix based on the extracted feature points; and establish a three-dimensional model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample image sequence, as taught by Geng.  By combination with Huang, the three-dimensional model is specifically a three-dimensional garment model, and the two-dimensional sample image sequence is specifically a two-dimensional sample garment image sequence.  The motivation for doing so would have been to provide more accurate and consistent results by providing more accurate image generation.  Therefore, it would have been obvious to one of ordinary skill in the 
	Regarding claim 15:  Huang discloses the medium according to claim 14 (as rejected above), wherein the generating the three-dimensional garment image of the acquired two-dimensional garment image based on the selected three-dimensional garment model and the result of the labeling comprises: performing coordinate transformation on the scatter points of the acquired two-dimensional garment image (fig 1(d-e) and Section III(D), paras 4-5 of Huang), and determining coordinate information of the scatter points after the coordinate transformation (Section III(D), paras 6-7 of Huang); generating a region based on the coordinate information of the scatter points after the coordinate transformation, the region comprising a number of scatter points after the coordinate transformation and a connection relationship between the scatter points (figs 6-7 and Section III(D), paras 5-8 of Huang – regions of different shapes determined for 3D model based on silhouette points, the transformations, and the connective relationships between the silhouette points which produce the shapes of the regions); rasterizing the region to obtain a fragment set of the region, wherein a fragment in the fragment set includes a color value and texture coordinate information (figs 8-9; Section III(B), para 2; and Section III(D), para 9 of Huang); performing texture coordinate mapping on the fragment set to obtain pixels of the selected three-dimensional garment model (Section III(B), paras 3-6; and Section III(D), paras 1-7 of Huang); generating the three-dimensional garment image based on the obtained pixels (fig 9 and Section IV, paras 1-2 of Huang).

	Geng discloses generating a primitive having a preset shape, the primitive comprising a preset number of scatter points (figs 8-9, and [0067]-[0071] of Geng), and rasterizing the primitive to obtain a fragment set of the primitive (fig 2(240-244) and [0071]-[0073] of Geng – primitive used to generate iso-surface of overall model).
	Huang and Geng are analogous art because they are from similar problem solving areas, namely 3D model creation of 3D objects based on 2D imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a primitive having a preset shape, the primitive comprising a preset number of scatter points, and rasterize the primitive to obtain a fragment set of the primitive, as taught by Geng.  The motivation for doing so would have been to provide more efficient, consistent processing based on well-established computational formats.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang according to the relied-upon teachings of Geng to obtain the invention as specified in claim 15.
	Regarding claim 16:  Huang in view of Geng discloses the medium according to claim 15 (as rejected above), wherein the fragment in the fragment set further comprise texture material information (fig 8(c,g) and Section III(D), para 9 of Huang); and the generating the three-dimensional garment image based on the obtained pixels comprises: determining illumination information of the obtained pixels based on the texture material information and the preset light source coordinate information (Section III(D), para 1-4 of Huang; [0048] and [0075] of Geng); processing the obtained pixels based on light source color information and the ([0048] and [0075] of Geng); generating the three-dimen-sional garment image based on the processed pixels (fig 9 and Section IV, paras 1-2 of Huang).  Huang and Geng are combinable for the reasons set forth above with respect to claim 15.
	Regarding claim 17:  Huang in view of Geng discloses the medium according to claim 15 (as rejected above), wherein after the generating the three-dimensional garment image based on the obtained pixels, the method further comprises: smoothing texture of the three-dimensional garment image ([0072] of Geng – by combination with Huang, the 3D image is a 3D garment image). Huang and Geng are combinable for the reasons set forth above with respect to claim 15.
	Regarding claim 18:  Huang discloses the medium according to claim 14 (as rejected above), wherein the set of three-dimensional garment models is established by: acquiring a set of two-dimensional sample garment images, the set of two-dimensional sample garment images including two-dimensional sample garment image sequences of at least one style, for a two-dimensional sample garment image sequence of each style in the two-dimensional sample garment image sequences of at least one style (fig 1(a); fig 2; fig 4; and Section III(B), para 1 of Huang), performing: extracting feature points of the two-dimensional sample garment image sequence (Section II(B), para 2-4 of Huang – silhouette points); generating the set of three-dimensional garment models based on the established at least one three-dimensional garment model (Section III(D) of Huang).
	Geng discloses constructing a fundamental matrix based on the extracted feature points; establishing a three-dimensional model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample image sequence (fig 1 and [0040]-[0045] of Geng – matrix based on “good feature points” and calibration parameters, initially pre-calibration and then as the calibration is updated).
	Huang and Geng are analogous art because they are from similar problem solving areas, namely 3D model creation of 3D objects based on 2D imaging.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to construct a fundamental matrix based on the extracted feature points; and establish a three-dimensional model based on the constructed fundamental matrix and calibration parameters of a pre-calibrated camera, wherein the camera is a camera acquiring the two-dimensional sample image sequence, as taught by Geng.  By combination with Huang, the three-dimensional model is specifically a three-dimensional garment model, and the two-dimensional sample image sequence is specifically a two-dimensional sample garment image sequence.  The motivation for doing so would have been to provide more accurate and consistent results by providing more accurate image generation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang according to the relied-upon teachings of Geng to obtain the invention as specified in claim 18.

9.	Claim 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (P. Huang, J. Yao and H. Zhao, “Automatic Realistic 3D Garment Generation Based on Two Images,” 2016 International Conference on Virtual Reality and Visualization (ICVRV), 2016, pp. 250-257, doi: 10.1109/ICVRV.2016.48) in view of Chen (US-2018/0197331).
	Regarding claim 6:  Huang discloses the method according to claim 1 (as rejected above).  Huang does not disclose wherein after the generating the three-dimensional garment 
	Chen discloses wherein after the generating the three-dimensional garment image of the acquired two-dimensional garment image (fig 2(“3D Model”), [0148], [0158], and [0162]-[0164] of Chen – 3D garment image and model created prior to considering user’s 3D body shape), the method further comprises: receiving somatotype information (fig 2(“User’s 3D body shape”), [0146]-[0148], and [0160] of Chen); selecting a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set (fig 2 (“Physical simulation & texturing”), [0160]-[0168], and [0280] of Chen); setting, based on a preset coordinate mapping relationship between the virtual three-dimensional model and the three-dimensional garment model, the three-dimensional garment image onto the selected virtual three-dimensional model and presenting (fig 2(“Shape-adapted garment”), [0139], [0148], [0160], and [0280]-[0281] of Chen).
	Huang and Chen are analogous art because they are from the same field of endeavor, namely 3D garment modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to, after the generating the three-dimensional garment image of the acquired two-dimensional garment image, receive somatotype information; select a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set; and set, based on a preset coordinate mapping relationship 
	Regarding claim 12:  Huang discloses the apparatus according to claim 7 (as rejected above).  Huang does not disclose wherein the operations further comprise: receiving somatotype information; selecting a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set; setting, based on a preset coordinate mapping relationship between the virtual three-dimensional model and the three-dimensional garment model, the three-dimensional garment image onto the selected virtual three-dimensional model and presenting.
	Chen discloses receiving somatotype information (fig 2(“User’s 3D body shape”), [0146]-[0148], and [0160] of Chen); selecting a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set (fig 2 (“Physical simulation & texturing”), [0160]-[0168], and [0280] of Chen); setting, based on a preset coordinate mapping relationship between the virtual three-dimensional model and the three-dimensional garment model, the three-dimensional garment image onto the selected virtual three-dimensional model and presenting (fig 2(“Shape-adapted garment”), [0139], [0148], [0160], and [0280]-[0281] of Chen).

	Regarding claim 19:  Huang discloses the medium according to claim 14 (as rejected above).  Huang does not disclose wherein after the generating the three-dimensional garment image of the acquired two-dimensional garment image, the method further comprises: receiving somatotype information; selecting a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set; setting, based on a preset coordinate mapping relationship between the virtual three-dimensional model and the three-dimensional garment model, the three-dimensional garment image onto the selected virtual three-dimensional model and presenting.
	Chen discloses wherein after the generating the three-dimensional garment image of the acquired two-dimensional garment image (fig 2(“3D Model”), [0148], [0158], and [0162]-[0164] of Chen – 3D garment image and model created prior to considering user’s 3D body shape), the method further comprises: receiving somatotype information (fig 2(“User’s 3D body shape”), [0146]-[0148], and [0160] of Chen); selecting a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set (fig 2 (“Physical simulation & texturing”), [0160]-[0168], and [0280] of Chen); setting, based on a preset coordinate mapping relationship between the virtual three-dimensional model and the three-dimensional garment model, the three-dimensional garment image onto the selected virtual three-dimensional model and presenting (fig 2(“Shape-adapted garment”), [0139], [0148], [0160], and [0280]-[0281] of Chen).
	Huang and Chen are analogous art because they are from the same field of endeavor, namely 3D garment modeling.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to, after the generating the three-dimensional garment image of the acquired two-dimensional garment image, receive somatotype information; select a virtual three-dimensional model matching the somatotype information from a preset virtual three-dimensional model set; and set, based on a preset coordinate mapping relationship between the virtual three-dimensional model and the three-dimensional garment model, the three-dimensional garment image onto the selected virtual three-dimensional model and presenting, as taught by Chen.  The motivation for doing so would have been to better customize the garment models to particular groups of people, thus providing better results for a greater number of possible users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang according to the relied-upon teachings of Chen to obtain the invention as specified in claim 19.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616